The jury allotted appellant two years in the penitentiary for forgery.
The indictment contains two counts, one for forgery and the other for passing the alleged forged instrument.
Motion to quash on the ground that the check or draft was described as the act of J. Bickerell, whereas the name of J.W. Bicknell is signed to the instrument, and that there is a variance between the allegation and the facts, was overruled. The indictment alleges the name of Bickerell and not Bicknell. If there was developed on the trial that Bicknell and not Bickerell was the forged name, it is not made to so appear by the record. If such was the case there would be a fatal variance. The facts have not been sent with the record, therefore we are unable to determine that question.
There was a motion made to postpone or continue the case. This was not sworn to by appellant, or any one for him.
Nor was exception reserved to the court's refusal to grant the application. Refusal to continue or postpone must be verified by bill *Page 528 
of exceptions in order to authorize this court to review the ruling of the trial court.
The record does not contain any bills of exception to rulings of the trial court. The motion for new trial states the court erred in admitting testimony, but this is not verified by bills of exception.
The record presents no reversible error. The judgment is affirmed.
Affirmed.